Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to specification have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments with respect to 101 rejection have been withdrawn in view of amendments made by the Applicant. The rejection is withdrawn.
Applicant’s arguments with respect to claims 1-3 and 4-20 have been considered but are moot because of the new grounds of rejection invoked by Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4: Claim 4 recites the limitation “wherein the microcontroller is further
configured to convert the pressure readings to corresponding weight measurements by applying quadratic equations with different predetermined coefficients for each of the plurality of pressure chambers” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
The limitation “quadratic equations with different predetermined coefficients” is not described in the specification showing the specific predetermined coefficients, just generic a, b, and c.  
The limitation states “wherein the microcontroller is further configured to convert the pressure readings to corresponding weight measurements by applying quadratic equations with different predetermined coefficients for each of the plurality of pressure chambers”. However, this limitation does not describe the correct way of converting pressure readings to corresponding weight measurements. 
For instance, the reference of Rubin (already cited in the previous Office action) discloses the method for determining an individual’s weight using the load sensors disposed in shoe’s insoles, and in para 0018 -0025 teaches the dependence between the person’s weight and a foot pressure force, which is linear. 
It is well known from the elementary Physics, that by definition pressure id the physical force exerted on an object. The force applied is perpendicular to the surface of objects per unit area. The basic formula for pressure is F/A (force per unit area). In this case, the force applied is the person’s weight. This inconsistency makes the claim indefinite.
The limitation “configured to convert the pressure readings to corresponding weight measurements by applying quadratic equations with different predetermined coefficients for each of the plurality of pressure chambers” is indefinite, because here the equations are applied to the plurality of pressure chambers, but not to the data obtained using these pressure chambers.
The rejection of claim 4 under the prior art is precluded until the issues under 112 are
resolved.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 6-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,661,916 to Huang (“Huang”), already of record from IDS, in view of U.S. Patent App. Pub. No. 2011/0054359 to Sazonov et al. (“Sazonov”).
Regarding Claim 1:  The reference of Huang discloses:
“An article of footwear” (Abstract – “an electronic step counting shoe”) comprising:
“a sole having a plurality of pressure chambers” (Figs. 2A, 2B; Col. 1, ll. 54 – 60 - “The fluid container can have any of a variety of shapes defining a plurality of chambers communicating with one another. For example, the fluid container can be comprised of a front water chamber (i.e. pressure chamber etc.), a rear water chamber, and an intermediate water chamber communicating between the front water chamber and the rear water chamber”);
“a plurality of pressure sensors corresponding to the plurality of pressure chambers, wherein each pressure sensor takes pressure readings from a corresponding pressure chamber” (Figs. 1-2; Col. 1, lines 61-62 – “pressure sensor is disposed in contact with the fluid of the fluid container (i.e. containing a plurality of pressure chambers) … the pressure sensor can be installed in a connector fastened to the outlet of the fluid container. The connector has a pointed tip and a passage hole. … the pressure sensor can detect the pressure of the fluid (i.e. of the corresponding pressure chamber)”; Col. 2, lines 2-3 – “pressure sensor can detect the pressure of the fluid”);
“ wherein the plurality of pressure chambers are disposed to support a weight applied by the subject against the sole in the standing state” (Col. 2, lines 48 – 50 “When the user stands up, the pressure of the body is loaded onto the fluid container (i.e. containing the , and the body weight is measured by the pressure sensor and shown through the LCD”).
The reference of Huang is silent on “a plurality of pressure sensors” and
“a motion sensor that senses motion of the article of footwear; and  a microcontroller operatively coupled with the plurality of pressure sensors and the motion sensor and configured to: detect, based at least on signals from the motion sensor, that a subject wearing the article of footwear is in a standing state, based on detecting that the subject is in the standing state, sample the pressure readings from the plurality of pressure sensors, and calculate a body weight of the subject based on the pressure readings over a time period.”
However, the reference of Sazonov in the same field of endeavor discloses:
“a plurality of pressure sensors” (Fig. 4; para 0062 – “The number of pressure sensors 401 may vary from embodiment to embodiment. For example, one embodiment may use a single pressure sensor covering the entire area under the foot or a portion of the area under the foot, while another embodiment may use 34 pressure sensors… Another sensor layout includes a multitude of sensors, for example between 25 to 100 sensors, that are evenly distributed under the foot”);
“a motion sensor that senses motion of the article of footwear” (Abstract – “A footwear system… includes an accelerometer (i.e. motion sensor) configured to obtain acceleration data indicative of movement of a user's foot or leg (i.e. together with the article of footwear)”); and  
“a microcontroller operatively coupled with the plurality of pressure sensors and the motion sensor and configured to: detect, based at least on signals from the motion sensor, that a subject wearing the article of footwear is in a standing state, based on detecting that (para 0032 – “Posture allocation,” as used herein, includes distinguishing between various postures that may be held by a user. Some examples of postures may include, but are not limited to, lying down, sitting, standing, and so on and so forth.”; para 0035 – “The accelerometer and the pressure sensor may be communicatively connected to a portable or stationary processing device (i.e. a microcontroller) configured to receive and process the data from these devices. For example, the processing device may be configured to automatically determine the user's posture (i.e. standing state) or activity based on the received data”; para 0034 – “The wearable monitoring system may be based on a combination of multiple sensor modalities, including acceleration and pressure readings from the accelerometer and pressure sensor… For example, standing can be differentiated from sitting by observing a higher amount of pressure at low levels of acceleration”);
“sample the pressure readings from the plurality of pressure sensors” (para 0152 – “At the end of the design phase we were able to capture pressure readings in real time from a person wearing the shoes”); and 
“calculate a body weight of the subject based on the pressure readings over a time period” (para 0008 – “the monitoring system may calculate the energy expended by the user based on a combination of acceleration data collected from an accelerometer and pressure data collected from a pressure sensor”; Table 1 – Protocol of data collection 2, 5 - sit/stand 12 min.; para 0099 – “Data collection for each subject was performed during a single 2.5-3 hour visit. The subjects wore the sensor-equipped shoes for the duration of the visit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footware, disclosed by Huang, as 
Regarding Claim 2: The Huang/Sazonov combination discloses the article of footwear of Claim 1 (see the rejection for Claim 1).
The reference of Sazonov further discloses:
“the body weight is calculated using a machine-learning algorithm that averages and filters the pressure readings to monitor the body weight of the subject over the time period” (para 0158 – “Data from the sensors (acceleration, pressure, and optional physiological sensor) was delivered by a wired or a wireless connection to a data processing device… The data processing device applied methods of signal processing such a filtering, normalization and others (i.e. averaging) to condition the sensor signal for further processing (i.e. body weight calculation). Then the continuous signals were split into short segments (epochs) for which prediction will be made and features of interest were extracted (see Table 5 for an example) such as time-lagged measurements of pressure and acceleration… The features were representative of the posture/activity and intensity with which a posture/activity is performed… the classifier may be a machine learning algorithm such as a linear or non-linear discriminant, parametric or non-parametric model, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footware, disclosed by Huang, as taught by Sazonov, to implement the system of sensors, disclosed by the applicant, to measure the user’s weight more accurately and efficiently.
Regarding Claim 3: The Huang/Sazonov combination discloses the article of footwear of Claim 1 (see the rejection for Claim 1).
The reference of Sazonov further discloses:
“the time period is greater than an hour” (para 0099 – “A total of 20 hours 37 minutes of data were recorded for 6 major posture/activity classes: sitting motionless or with fidgeting (3 hr 9 min), standing motionless or with fidgeting (3 hr 5 min)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footware, disclosed by Huang, as taught by Sazonov, to implement the system of sensors, disclosed by the applicant, to measure the user’s weight more accurately and efficiently.
Regarding Claim 6: The Huang/Sazonov combination discloses the article of footwear of Claim 1 (see the rejection for Claim 1).
The reference of Sazonov further discloses:
“a wireless transceiver configured to communicate with at least one of an opposing article of footwear or an auxiliary electronic device” (para 0041 – “The physiological sensor 121 may be connected to any part of the user's body through either a wired or a wireless connection. For example, the physiological sensor 121 may be positioned directly on the user's skin, over the user's clothing, or in one or both of the user's shoes (i.e. an opposing article of footwear) as an insertable insole, in the user's socks, etc.”; para 0047 – “The transmitter 115 (i.e. wireless transceiver) may be connected to the processor 120 of the monitoring system 109, 209, and may be configured to transmit sampled pressure and acceleration data collected by the accelerometer 101, 201, the pressure sensor 103, 203, and/or the physiological sensor 121 to a processing device 105 that is configured to process the received data. The data transmission may be through either a wired or a wireless transmission medium. In one embodiment, the transmitter 115 may be a wireless transmitter
“the microcontroller is further configured to: receive the weight applied by the subject against a sole of the opposing article of footwear” (Fig. 1C; para 0042 – “monitoring system 100, 200 may also include… a transmitter 115 configured to transmit data to a processing device 105. The monitoring system 100, 200 may further include a processor 120 (i.e. the microcontroller) that is connected to the accelerometer 101, 201, the pressure sensor 103, 203, and any physiological sensors 121. The processor 120 may be configured to sample and process the data collected by the accelerometer 101, 201, pressure sensor 103, 203 (i.e. receiving the weight applied by the subject against a sole of the opposing article of footwear), and physiological sensors 121 prior to transmission of the sampled data to the processing device 105.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footware, disclosed by Huang, as taught by Sazonov, to implement the system of sensors, disclosed by the applicant, to measure the user’s weight more accurately and efficiently.
Regarding Claim 7: The Huang/Sazonov combination discloses the article of footwear of Claim 1 (see the rejection for Claim 1).
The reference of Sazonov further discloses:
“wherein the pressure readings over the time period comprise pressure readings from a plurality of instances of the subject entering the standing state” (para 0099 – “Data collection (i.e. pressure readings) for each subject was performed during a single 2.5-3 hour visit. The subjects wore the sensor-equipped shoes for the duration of the visit… . A total of 20 hours 37 minutes of data were recorded for 6 major posture/activity classes: sitting motionless or with fidgeting (3 hr 9 min), standing motionless or with fidgeting (3 hr 5 min)… Recognizing these 6 classes from the shoe sensor data was one of the major goals of this study. Subjects were not restricted in the way they assumed postures and or performed activities. Standing did not require any specialized equipment”; See Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footware, disclosed by Huang, as taught by Sazonov, to implement the system of sensors, disclosed by the applicant, to measure the user’s weight more accurately and efficiently.
Regarding Claim 8: The Huang/Sazonov combination discloses the article of footwear of Claim 6 (see the rejection for Claim 6).
The reference of Sazonov further discloses:
“wherein the wireless transceiver is configured to communicate the body weight of the subject to at least the auxiliary electronic device” (para 0042 – “the processor 120 may be connected to a storage device 125, and may be configured to store sampled data in the storage device 125 for later transmission”; para 0047 – “The transmitter 115 (i.e. wireless transceiver) may be connected to the processor 120 of the monitoring system 109, 209, and may be configured to transmit sampled pressure and acceleration data collected by the accelerometer 101, 201, the pressure sensor 103, 203, and/or the physiological sensor 121 to a processing device 105 that is configured to process the received data (i.e. calculate the weight and transmit it further). The data transmission may be through either a wired or a wireless transmission medium. In one embodiment, the transmitter 115 may be a wireless transmitter”; para 0092 – “The data storage device may be a remote data server, or in other embodiments, may be a memory device within the processing device”).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footware, disclosed by Huang, as 
Regarding Claim 11: The Huang/Sazonov combination discloses the article of footwear of Claim 1 (see the rejection for Claim 1).
The reference of Sazonov further discloses:
“wherein the microcontroller is configured to use the machine-learning algorithm to account for weights of objects being carried by the subject” (para 0074 – “An example of pattern recognition algorithm may be a simple threshold classifier that is configured to determine that the user is wearing a shoe (i.e. any object carried by the subject) when the pressure reading from the pressure sensor exceeds a predefined threshold. Another example of a pattern recognition algorithm may determine that the user is wearing a shoe when the collected acceleration data indicates that the motion of the shoe exceeds a predefined threshold. In other embodiments, both acceleration and pressure data may be used to determine whether the user is wearing the shoe. For example, other algorithms may include artificial neural networks (i.e. machine-learning algorithms), support vector machines, and other classification algorithms”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footware, disclosed by Huang, as taught by Sazonov, to implement the system of sensors, disclosed by the applicant, to measure the user’s weight more accurately and efficiently.
Regarding Claim 12: The Huang/Sazonov combination discloses the article of footwear of Claim 1 (see the rejection for Claim 1).
The reference of Sazonov further discloses:
“wherein motion sensor, at least a portion of the microcontroller, or a combination thereof is molded or embedded in the sole” (Fig. 1; para 0049 – “the accelerometer 101 (i.e. motion sensor), battery 107, power switch 111, and/or transmitter 115 are installed on a circuit board 112 that is embedded in the heel portion of the user's shoe… the circuit board 112 may be embedded into another portion of the shoe 109, or may be glued, sewn, or otherwise attached to the interior or the exterior of the shoe 109).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footware, disclosed by Huang, as taught by Sazonov, to implement the system of sensors, disclosed by the applicant, to measure the user’s weight more accurately and efficiently.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sazonov in view of US20200076692 to Vock et al. (hereinafter Vock).
Regarding Claim 13:  The reference of Sazonov discloses:
“An apparatus comprising: one or more non-transitory computer readable storage media storing program instructions that, when executed by one or more processing systems of an article of footwear, direct the one or more processing systems to” (para 0012 – “Another embodiment may take the form of a computer-readable medium having computer-executable instructions for performing a computer process for recognizing posture and activities. The instructions include causing the computer server to receive pressure data indicative of pressure applied by a user's foot to an insole (i.e. part of footware), receive acceleration data from an accelerometer indicative of movement of a user's foot or leg, and process the pressure and acceleration data so as to distinguish a first posture from a second posture and to distinguish a first movement-based activity from a second movement-based activity
“monitor a motion sensor that senses motion of the article of footwear to detect a standing state of a subject wearing the article of footwear” (para 0044 – “the power switch 111 may be configured to activate and deactivate the monitoring system (i.e. to monitor) 100, 200 through the processor 120, which may be coupled to the accelerometer (i.e. motion sensor) 101, 201, the pressure sensor 103, 203, the transmitter 115, and the physiological sensor 121”; para 0035 – “The accelerometer and the pressure sensor may be communicatively connected to a portable or stationary processing device configured to receive and process the data from these devices. For example, the processing device may be configured to automatically determine the user's posture (i.e. standing state) or activity based on the received data”); and
“calculate a body weight of the subject based on the pressure readings over a time period” (para 0008 – “the monitoring system may calculate the energy expended by the user based on a combination of acceleration data collected from an accelerometer and pressure data collected from a pressure sensor”; Table 1 – Protocol of data collection 2, 5 - sit/stand 12 min.; para 0099 – “Data collection for each subject was performed during a single 2.5-3 hour visit. The subjects wore the sensor-equipped shoes for the duration of the visit”).
The reference of Sazonov is silent on “when a subject is in the standing state, sample a plurality of pressure sensors of the article of footwear that take pressure readings from a plurality of pressure chambers molded or embedded in a sole of the article of footwear, wherein each of the plurality of pressure chambers corresponds to one of the plurality of pressure sensors, and the plurality of pressure chambers are disposed to support a weight applied by the subject against the sole in the standing state”.
However, the reference of Vock from the same field of endeavor discloses:
“when a subject is in the standing state, sample a plurality of pressure sensors of the article of footwear” (Figs. 59, 61, 62; para 0351 – “A weight sensing MMD (i.e. movement monitor device)… has an array of detectors 922. Detectors 922 may be force (i.e. pressure) sensing resistors or other weight sensitive elements… In operation, MMD 920 senses weight applied to foot 930 while walking or standing”)
“that take pressure readings from a plurality of pressure chambers molded or embedded in a sole of the article of footwear” (Fig. 61; para 0357 – “As an alternative to a single cavity (i.e. pressure chamber) 974, cavity 974 can also be made up of separate fluid cells, as exemplified by sections 974A, 974B, 974C, and 974D, and multiple sensors 976A, 976B. In this embodiment, cavity membrane walls 978 separate sections 974A, 974B, 974C, 974D; optionally two or more of sections 974A, 974B, 974C, 974D have an individual pressure sensor monitoring pressure of the particular section, such as sensor 976A for section 974D and sensor 976B for section 974C.”; para 0007 – “In one aspect, the invention provides a movement monitor device (“MMD”) including an adhesive strip, a processor, a detector, and a communications port. In another aspect, two or more of the processor, port and detector are combined in a single application specific integrated circuit (“ASIC”). In one aspect the detector is an accelerometer, and preferably an accelerometer embedded into silicon within the ASIC”), wherein 
“each of the plurality of pressure chambers corresponds to one of the plurality of pressure sensors, and the plurality of pressure chambers are disposed to support a weight applied by the subject against the sole in the standing state” (Fig. 61; para 0356 – “FIG. 61 shows another weight sensing device 970 constructed according to the invention. Device 970 is formed of a shoe 972 and includes a fluid cavity (i.e. pressure chamber) 974 that displaces and pressurizes with applied force—a force such as provided by a user wearing shoe 972. A pressure sensor 976A coupled with cavity 974, through a small conduit 975, measures pressure. A processor (e.g., processor 954, 924 above) coupled with sensor 976A monitors pressure signals and converts the signals to weight. As above, preferably device 970 is calibrated such that a particular pressure corresponds to a particular weight. Preferably, and for increased accuracy, cavity 974 does not completely displace away from any portion of cavity 974 when a user applies weight to cavity 974 while wearing shoe 972’”; para 0357 – “As an alternative to a single cavity 974, cavity 974 can also be made up of separate fluid cells (i.e. pressure chambers), as exemplified by sections 974A, 974B, 974C, and 974D, and multiple sensors 976A, 976B.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of footware, disclosed by Sazonov, as taught by Vock, to implement the apparatus, disclosed by the applicant, to measure the user’s weight more accurately and efficiently.
Regarding Claim 14:  The Sazonov/Vock combination discloses the apparatus of Claim 13 (see the rejection for Claim 13).
The reference of Sazonov further discloses:
“the body weight is calculated using a machine-learning algorithm that averages and filters the pressure readings to monitor the body weight of the subject over the time period” (para 0158 – “Data from the sensors (acceleration, pressure, and optional physiological sensor) was delivered by a wired or a wireless connection to a data processing device… The data processing device applied methods of signal processing such a filtering, normalization and others (i.e. averaging) to condition the sensor signal for further processing (i.e. body weight calculation). Then the continuous signals were split into short segments (epochs) for which prediction will be made and features of interest were extracted (see Table 5 for an example) such as time-lagged measurements of pressure and acceleration… The features were representative of the posture/activity and intensity with which a posture/activity is performed… the classifier may be a machine learning algorithm such as a linear or non-linear discriminant, parametric or non-parametric model, etc.”).
Regarding Claim 15:   The Sazonov/Vock combination discloses the apparatus of Claim 13 (see the rejection for Claim 13).
The reference of Sazonov further discloses:
“wherein to determine the weight applied by the subject against the sole, the program instructions, when executed by the one or more processing systems of the article of footwear, direct the one or more processing systems to” (para 0012 – “Another embodiment may take the form of a computer-readable medium having computer-executable instructions for performing a computer process for recognizing posture and activities. The instructions include causing the computer server to receive pressure data indicative of pressure applied by a user's foot to an insole (i.e. part of footware), receive acceleration data from an accelerometer indicative of movement of a user's foot or leg, and process the pressure and acceleration data so as to distinguish a first posture from a second posture and to distinguish a first movement-based activity from a second movement-based activity”).
The reference of Vock further discloses:
“to correct for temperature and barometric pressure differences measured by ambient sensors by sampling pressures in the absence of weight applied by the subject against the sole” (para 0035 – “the MMD (i.e. a movement monitor device) measures one or more of the following environmental metrics: temperature, humidity, moisture, altitude and pressure (i.e. altitude and pressure constitute the barometric pressure). These environmental metrics are combined into the MMD with a detector that facilitates the monitoring of movement metrics such as described above. For temperature, the detector of one aspect is a temperature sensor such as a thermocouple or thermister. For altitude, the detector of one aspect is an altimeter. For pressure, the detector of one aspect is a pressure sensor such as a surface mount semiconductor element made by SENSYM”; para 0036 – “the detector is a force detector and the processor and detector collectively determine a change of weight of an object resting on the MMD over some preselected time period (i.e. taking into account pressures in the absence of weight applied by the subject against the sole). In one specific object, the invention provides for a MMD to monitor human weight to report that weight, on demand, to individuals. Preferably, such a MMD is in a shoe”).
Regarding Claim 16:   The Sazonov/Vock combination discloses the apparatus of Claim 13 (see the rejection for Claim 13).
The reference of Sazonov further discloses:
“the program instructions, when executed by the one or more processing systems of the article of footwear, further direct the one or more processing systems to” (para 0012 – “Another embodiment may take the form of a computer-readable medium having computer-executable instructions for performing a computer process for recognizing posture and activities. The instructions include causing the computer server to receive pressure data indicative of pressure applied by a user's foot to an insole (i.e. part of footware), receive acceleration data from an accelerometer indicative of movement of a user's foot or leg, and process the pressure and acceleration data so as to distinguish a first posture from a second posture and to distinguish a first movement-based activity from a second movement-based activity”): 
“communicate with at least one opposing article of footwear” (para 0041 – “The physiological sensor 121 may be connected to any part of the user's body through either a wired or a wireless connection. For example, the physiological sensor 121 may be positioned directly on the user's skin, over the user's clothing, or in one or both of the user's shoes (i.e. an opposing article of footwear) as an insertable insole, in the user's socks, etc.”;  
“to obtain a weight applied by the subject against a sole of the opposing article of footwear during the standing state” (Fig. 1C; para 0042 - The processor 120 may be configured to sample and process the data collected by the accelerometer 101, 201, pressure sensor 103, 203 (i.e. receiving the weight applied by the subject against a sole of the opposing article of footwear), and physiological sensors 121 prior to transmission of the sampled data to the processing device 105.”; para 0035 – “The accelerometer and the pressure sensor may be communicatively connected to a portable or stationary processing device (i.e. a microcontroller) configured to receive and process the data from these devices. For example, the processing device may be configured to automatically determine the user's posture (i.e. standing state) or activity based on the received data”).  
Regarding Claim 17:   The Sazonov/Vock combination discloses the apparatus of Claim 16 (see the rejection for Claim 16).
The reference of Sazonov further discloses:
“the program instructions, when executed by the one or more processing systems of the article of footwear, further direct the one or more processing systems to” (para 0012 – “Another embodiment may take the form of a computer-readable medium having computer-executable instructions for performing a computer process for recognizing posture and activities. The instructions include causing the computer server to receive pressure data indicative of pressure applied by a user's foot to an insole (i.e. part of footware), receive acceleration data from an accelerometer indicative of movement of a user's foot or leg, and process the pressure and acceleration data so as to distinguish a first posture from a second posture and to distinguish a first movement-based activity from a second movement-based activity”): 
“direct a wireless transceiver of the article of footwear to communicate the body weight of the subject to an auxiliary electronic device” (para 0042 – “the processor 120 may be connected to a storage device 125, and may be configured to store sampled data in the storage device 125 for later transmission”; para 0047 – “The transmitter 115 (i.e. wireless transceiver) may be connected to the processor 120 of the monitoring system 109, 209, and may be configured to transmit sampled pressure and acceleration data collected by the accelerometer 101, 201, the pressure sensor 103, 203, and/or the physiological sensor 121 to a processing device 105 that is configured to process the received data (i.e. calculate the weight and transmit it further). The data transmission may be through either a wired or a wireless transmission medium. In one embodiment, the transmitter 115 may be a wireless transmitter”; para 0092 – “The data storage device may be a remote data server, or in other embodiments, may be a memory device within the processing device”).
Regarding Claim 18:   The Sazonov/Vock combination discloses the apparatus of Claim 13 (see the rejection for Claim 13).
The reference of Sazonov further discloses:
“wherein the time period is greater than an hour” (para 0099 – “A total of 20 hours 37 minutes of data were recorded for 6 major posture/activity classes: sitting motionless or with fidgeting (3 hr 9 min), standing motionless or with fidgeting (3 hr 5 min)”).
Regarding Claim 19:   The Sazonov/Vock combination discloses the apparatus of Claim 13 (see the rejection for Claim 13).
The reference of Sazonov further discloses:
“the pressure readings over the time period comprise pressure readings from a plurality of instances of the subject entering the standing state” (para 0099 – “Data collection (i.e. pressure readings) for each subject was performed during a single 2.5-3 hour visit. The subjects wore the sensor-equipped shoes for the duration of the visit… . A total of 20 hours 37 minutes of data were recorded for 6 major posture/activity classes: sitting motionless or with fidgeting (3 hr 9 min), standing motionless or with fidgeting (3 hr 5 min)… Recognizing these 6 classes from the shoe sensor data was one of the major goals of this study. Subjects were not restricted in the way they assumed postures and or performed activities. Standing did not require any specialized equipment”; See Table 1 – there are multiple instances of every subject entering the standing state; items 2 and 5 of the Table 1 show repeated standing state entering occurrences).
Regarding Claim 20: The reference of Sazonov discloses:
“A system comprising a plurality of articles of footwear that communicate with each other” (para 0041 – “The physiological sensor 121 may be connected to any part of the user's body through either a wired or a wireless connection. For example, the physiological sensor 121 may be positioned directly on the user's skin, over the user's clothing, or in one or both of the user's shoes (i.e. a plurality of articles of footwear that communicate with each other) as an insertable insole, in the user's socks, etc.”), each article of footwear including:
“a motion sensor that senses motion of the article of footwear” (Abstract – “A footwear system… includes an accelerometer (i.e. motion sensor) configured to obtain acceleration data indicative of movement of a user's foot or leg (i.e. together with the article of footwear)”); and  
“a microcontroller operatively coupled with the plurality of pressure sensors and the motion sensor, and configured to: detect, based at least on signals from the motion sensor, that a para 0032 – “Posture allocation,” as used herein, includes distinguishing between various postures that may be held by a user. Some examples of postures may include, but are not limited to, lying down, sitting, standing, and so on and so forth.”; para 0035 – “The accelerometer (i.e. motion sensor) and the pressure sensor may be communicatively connected to a portable or stationary processing device (i.e. a microcontroller) configured to receive and process the data from these devices. For example, the processing device may be configured to automatically determine the user's posture (i.e. standing state) or activity based on the received data”; para 0034 – “The wearable monitoring system may be based on a combination of multiple sensor modalities, including acceleration and pressure readings from the accelerometer and pressure sensor… For example, standing can be differentiated from sitting by observing a higher amount of pressure at low levels of acceleration”), 
“sample the pressure readings from the plurality of pressure sensors” (para 0152 – “At the end of the design phase we were able to capture pressure readings in real time from a person wearing the shoes”); and 
“calculate a body weight of the subject based on the pressure readings over a time period” (para 0008 – “the monitoring system may calculate the energy expended by the user based on a combination of acceleration data collected from an accelerometer and pressure data collected from a pressure sensor”; Table 1 – Protocol of data collection 2, 5 - sit/stand 12 min.; para 0099 – “Data collection for each subject was performed during a single 2.5-3 hour visit. The subjects wore the sensor-equipped shoes for the duration of the visit”).
 	The reference of Sazonov is silent on a plurality of pressure chambers and a plurality of pressure sensors, specifically on:
“a sole having a plurality of pressure chambers to support a weight applied by a subject against the sole while in a standing state; a plurality of pressure sensors corresponding to the plurality of pressure chambers, wherein each of the plurality of pressure sensors take pressure readings from a corresponding pressure chamber”. 
However, the reference of Vock from the same field of endeavor discloses:
“a sole having a plurality of pressure chambers to support a weight applied by a subject against the sole while in a standing state” (para 0361 – “a single sensor may not encompass a preferred arrangement, and therefore multiple sensors are preferred in the sole of the shoe (or in a shoe insert), with the results of all sensors summed or combined to a single “weight” answer”; Figs. 59, 61, 62; para 0351 – “A weight sensing MMD (i.e. movement monitor device)… has an array of detectors 922. Detectors 922 may be force (i.e. pressure) sensing resistors or other weight sensitive elements… In operation, MMD 920 senses weight applied to foot 930 while walking or standing”);
“a plurality of pressure sensors corresponding to the plurality of pressure chambers, wherein each of the plurality of pressure sensors take pressure readings from a corresponding pressure chamber” (Fig. 61; para 0357 – “As an alternative to a single cavity (i.e. pressure chamber) 974, cavity 974 can also be made up of separate fluid cells, as exemplified by sections 974A, 974B, 974C, and 974D, and multiple sensors 976A, 976B. In this embodiment, cavity membrane walls 978 separate sections 974A, 974B, 974C, 974D; optionally two or more of sections 974A, 974B, 974C, 974D have an individual pressure sensor monitoring pressure of the particular section, such as sensor 976A for section 974D and sensor 976B for section 974C.”; para 0007 – “In one aspect, the invention provides a movement monitor device (“MMD”) including an adhesive strip, a processor, a detector, and a communications port. In another aspect, two or more of the processor, port and detector are combined in a single application specific integrated circuit (“ASIC”). In one aspect the detector is an accelerometer, and preferably an accelerometer embedded into silicon within the ASIC”; para 0356 – “FIG. 61 shows another weight sensing device 970 constructed according to the invention. Device 970 is formed of a shoe 972 and includes a fluid cavity (i.e. pressure chamber) 974 that displaces and pressurizes with applied force—a force such as provided by a user wearing shoe 972. A pressure sensor 976A coupled with cavity 974, through a small conduit 975, measures pressure. A processor (e.g., processor 954, 924 above) coupled with sensor 976A monitors pressure signals and converts the signals to weight. As above, preferably device 970 is calibrated such that a particular pressure corresponds to a particular weight. Preferably, and for increased accuracy, cavity 974 does not completely displace away from any portion of cavity 974 when a user applies weight to cavity 974 while wearing shoe 972’”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed by Sazonov, as taught by Vock, to implement the system, disclosed by the applicant, to measure the user’s weight more accurately and efficiently.
Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Huang in view of Sazonov and further in view of Vock.
Regarding Claim 5: The Huang/Sazonov combination discloses the article of footware of Claim 1 (see the rejection for Claim 1).
The Huang/Sazonov combination is silent on “further comprising ambient sensors operatively coupled to the microcontroller, wherein the microcontroller is further configured to correct for temperature and barometric pressure differences measured by the 
However, the reference of Vock in the same field of endeavor discloses:
“further comprising ambient sensors operatively coupled to the microcontroller , wherein the microcontroller is further configured to correct for temperature and barometric pressure differences measured by the ambient sensors by sampling pressures in the absence of weight applied by the subject against the sole” (para 0035 – “the MMD (i.e. a movement monitor device, which includes the processor, which is a microcontroller) measures one or more of the following environmental metrics: temperature, humidity, moisture, altitude and pressure (i.e. altitude and pressure constitute the barometric pressure). These environmental metrics are combined into the MMD with a detector that facilitates the monitoring of movement metrics such as described above. For temperature, the detector of one aspect is a temperature sensor such as a thermocouple or thermister. For altitude, the detector of one aspect is an altimeter. For pressure, the detector of one aspect is a pressure sensor such as a surface mount semiconductor element made by SENSYM”; para 0036 – “the detector is a force detector and the processor and detector collectively determine a change of weight of an object resting on the MMD over some preselected time period (i.e. taking into account pressures in the absence of weight applied by the subject against the sole). In one specific object, the invention provides for a MMD to monitor human weight to report that weight, on demand, to individuals. Preferably, such a MMD is in a shoe”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an article of footwear, disclosed by Huang/Sazonov 
Regarding Claim 9: The Huang/Sazonov combination discloses the article of footware of Claim 1 (see the rejection for Claim 1).
The Huang/Sazonov combination is silent on “wherein the plurality of pressure sensors are grouped on a silicon die to receive pressure routed from the plurality of pressure chambers through passageways in the sole”.
However, the reference of Vock discloses:
“wherein the plurality of pressure sensors are grouped on a silicon die to receive pressure routed from the plurality of pressure chambers through passageways in the sole” (Figs. 59-61; para 0061 – “the invention provides a event monitor device (“EMD”) including an adhesive strip, a processor, a detector, and a communications port. In another aspect, two or more of the processor, port and detector are combined in a single application specific integrated circuit (“ASIC”). In one aspect the detector is an humidity or temperature sensor, and preferably that detector is embedded into silicon within the ASIC. In other aspects, the detector is one of an EKG sensing device, weight-sensing detector (i.e. pressure sensor), and chemical detector”; para 0356 – “FIG. 61 shows another weight sensing device 970 constructed according to the invention. Device 970 is formed of a shoe 972 and includes a fluid cavity 974 (i.e. pressure chamber) that displaces and pressurizes with applied force—a force such as provided by a user wearing shoe 972. A pressure sensor 976A coupled with cavity 974, through a small conduit 975 (i.e. passageway in the sole), measures pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an article of footwear, disclosed by Huang/Sazonov 
Regarding Claim 10: The Huang/Sazonov combination discloses the article of footware of Claim 1 (see the rejection for Claim 1).
The Huang/Sazonov combination is silent on “wherein the one or more of the plurality of pressure sensors comprise: a membrane; and a strain gauge configured to detect strain on the membrane and provide a digital output representative of a pressure reading”.
  However, the reference of Vock discloses:
“wherein the one or more of the plurality of pressure sensors comprise: a membrane” (a well-know in the art design of the pressure sensor includes a thin membrane that is flexible and can deform, and it covers a reference cavity; para 0357 – “As an alternative to a single cavity 974, cavity 974 can also be made up of separate fluid cells, as exemplified by sections 974A, 974B, 974C, and 974D, and multiple sensors 976A, 976B. In this embodiment, cavity membrane walls 978 separate sections 974A, 974B, 974C, 974D; optionally two or more of sections 974A, 974B, 974C, 974D have an individual pressure sensor monitoring pressure of the particular section, such as sensor 976A for section 974D and sensor 976B for section 974C.”); and 
“a strain gauge configured to detect strain on the membrane and provide a digital output representative of a pressure reading” (para 0361 – “The invention thus has several advantages in regard to weight loss, monitoring and human fitness. In accord with the above invention, a user of a weight monitoring system or device disclosed herein can review his or her weight at nearly any time… In making these measurements, force-sensing resistors may be used; but strain gauge pressure sensors (as shown in Fig. 61, configured to detect strain on a membrane) in the shoe may also be used”).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazque can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        3/12/2021